DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claims 1 and 13 use the term “the hot water” is lines 3  and lines 5 of the claims, but  these appear to be two distinct types of water, the returning water (21) is at a different temperature and would require preheating, but the already “hot water” (31) would not; it seems that a more accurate description is  that the water in the  water returning preheats the  district water (80), prior to heating, based on the drawings and specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0216998).
Regarding claim 1, Kim discloses a hot water returning system comprising: a hot water generator configured to generate hot water (1,Figure 3); a hot water line (40) configured to supply the hot water generated by the hot water generator to a source of demand; a water returning line (10, i.e. direct water) configured to return the hot water to the hot water generator for preheating the hot water in the hot water line; a pump (51,61) disposed in any one of an inner line in the hot water generator, the hot water line, and the water returning line (60) and configured to pump the hot water for returning of the hot water; and a processor (5,i.e. controller) electrically connected to the pump ([0035]), wherein the processor is configured to: determine a need for preheating (Figure 5, S140) and a status for use of hot water (S110) , wherein the status for use of hot water corresponds to whether hot water is being supplied to a source of demand (S110); and control the pump based on the determination  of the  need for preheating and the status for use of hot water (S120-S130-S140).
Regarding claim 2, Kim discloses the hot water returning system of claim 1, wherein the processor (5) is configured to: when the need for preheating is changed (Figure 7, S400- this step maintains the temperature in the loop i.e. the preheating), control the pump to maintain an existing operational state (S320-No; the pump will not change operation states) when the status for use of hot water is determined to be that hot water is being supplied to the source of demand (S310); and control the pump to change the operational state (S340,S370,S380) when the status for use of hot water is determined to be that the hot water is not being supplied to the source of  demand (S330).  
Regarding claim 3, Kim discloses the  hot water returning system of claim 2, wherein the processor (5) is configured to: when it is determined that there is no supply of the hot water in determining the status for use of hot water (Figure 6,S230), control the pump to start an operation when it is determined that there is a need for preheating in determining the need for preheating while it is determined that there is no need for preheating; and control the pump to stop the operation when it is determined that there is no need for preheating in determining the need for preheating while it is determined that there is a need for preheating.  
Regarding claim 4, Kim discloses the hot water returning system of claim 1, wherein the processor (5) is configured to: control the pump to maintain an existing operational state (Figure 5, S130)  when the determination of the need for preheating is changed from a determination that preheating is unnecessary to a determination that there is a need for preheating and the status for use of hot water is determined to be that hot water is being supplied (S110); and control the pump to start an operation to supply hot water when the determination of the status for use of hot water is changed to a determination that hot water is not being supplied (S130),  while controlling the pump to maintain  the existing operational state (In this case on). As a clarification, in this mode the pump is always on, so once the pump is on in (S130) it remains on during (S140).
Regarding claim 5, Kim discloses the hot water returning system of claim 1, wherein the processor (5) is configured to: control the pump based on the need for preheating at the time when the status for use of hot water is changed( Figure 7, S330, the status has changed from being supplied to not being supplied), when the determination is changed to a determination that there is no supply of the hot water in determining the status for use of hot water while controlling the pump to maintain an existing operational state (S350- pump remains on), when the determination that there is no need for preheating is changed to a determination that there is a need for preheating in determining the need for preheating and it is determined that there is a supply of the hot water in determining the status for use of hot water (S360-S380-S400-S310).  As a clarification (S400) maintains the process of whether or not preheating is needed, nonetheless the pump is circulating at this time.
Regarding claim 8, Kim discloses the hot water returning system of claim 1, further comprising: a flow rate acquirer (12, Figure 3, [004]) configured to acquire a flow rate of water provided to the hot water generator (20), and wherein the processor (5) is configured to: determine the status for use of hot water based on the flow rate acquired by the flow rate acquirer ([0055]).  
Regarding claim 12, Kim discloses the hot water returning system of claim 1, wherein water provided to the hot water generator (20, Figure 3) includes at least one of direct water (60) and the hot water returned by the water returning line (10).  
Regarding claim 13, Kim discloses a hot water returning system comprising: a hot water generator configured to generate hot water (1,Figure 1); a hot water line (40) configured to supply the hot water generated by the hot water generator to a source of demand; a water returning line (10) configured to return the hot water to the hot water generator for preheating the hot water in the hot water line; a pump (51,61)  disposed in any one of an inner line in the hot water generator, the hot water line, and the water returning line (60) and configured to pump the hot water for returning of the hot water; a temperature acquirer (11) configured to acquire a temperature of water, including at least one of direct water (60) and the hot water returned by the water returning line (10), which is provided to the hot water generator; and a processor(5) electrically connected to the pump, wherein the processor is configured to: control the pump to stop when the temperature acquired by the temperature acquirer is more than a preheating stop reference temperature (Figure 5,S140).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0216998) and Michaud et al. (US 5,779,143).
Regarding claim 6, Kim discloses the  hot water returning system of claim 1, further comprising: a temperature sensor (11) disposed in the water returning line (10),  and electrically connected to the processor (5), wherein the processor is configured to: determine that there is a need for preheating ([0004],[0007],[0008]), but not that an aquastat provided with a detachable member that is detachably mounted on an electrical contact point according to a temperature of the hot water in the water returning line and in determining the need for preheating when the detachable member contacts the electrical contact point, and determine that there is no need for preheating in determining the need for preheating when the detachable member is spaced apart from the electrical contact point.  
However, Michaud et al. (US 5,779,143) discloses an electronic boiler control (Abstract) that utilizes an aquastat (58) provided with a detachable member (an arm of a normally open relay, see Figure below) that is detachably mounted on an electrical contact point according to a temperature of the hot water in the water returning line and in determining the need for preheating when the detachable member contacts the electrical contact point, and determine that there is no need for preheating in determining the need for preheating when the detachable member is spaced apart from the electrical contact point (C6,L66-C7,L9).  It would have been obvious to one of ordinary skill in the art prior to effective filing date of this application to replace a temperature sensor with an aquastat/ relay combination due to their simplicity and ruggedness. 


    PNG
    media_image1.png
    477
    1050
    media_image1.png
    Greyscale


Regarding claim 7, Kim (K), as modified, discloses the hot water returning system of claim 1, further comprising: a temperature acquirer  (58, Aquastat) configured to acquire a temperature of water provided to the hot water generator (@56, Figure 1), and wherein the processor (26)  is configured to: determine that there is a need for preheating in determining the need for preheating when the temperature acquired by the temperature acquirer is lower than a specific preheating operation reference temperature, and determine that there is no need for preheating in determining the need for preheating when the temperature acquired by the temperature acquirer is higher than a specific preheating stop operation reference temperature (C6,L66-C7,L9).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0216998) and Hasegawa et al. (US 2020/0309387).
Regarding claim 9, Kim (K)  discloses the hot water returning system of claim 8, but not that the processor is configured to: determine that there is a supply of the hot water in determining the status for use of hot water when the flow rate acquired by the flow rate acquirer is a specific reference flow rate or more, and determine that there is no supply of the hot water in determining the status for use of hot water when the acquired flow rate is less than the reference flow rate.  
However, Hasegawa discloses a hot water supply device (Abstract) wherein the processor(10) is configured to: determine that there is a supply of the hot water in determining the status for use of hot water when the flow rate acquired by the flow rate acquirer (81) is a specific reference flow rate or more, and determine that there is no supply of the hot water in determining the status for use of hot water when the acquired flow rate is less than the reference flow rate ([0040]).  It would have been obvious to one of ordinary skill in the art prior to effective filing date of this application to utilize the flow rate detector in order to determine water flow, as is an industry standard use.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0216998) and Krause et al. (US 2020/0309387).
Regarding claim 10, Kim (K) discloses the hot water returning system of claim 1, further comprising: a temperature acquirer (11) configured to acquire a temperature of water provided to the hot water generator (20), but not that the processor is configured to: determine the status for use of hot water based on the temperature acquired by the temperature acquirer.
However, Krause discloses a system for controlling a water heater (Abstract)and wherein the processor (14) is configured to: determine the status for use of hot water based on the temperature acquired by the temperature acquirer (C3, L37-44). It would have been obvious to one of ordinary skill in the art prior to effective filing date of this application to determine the use of heater water by measuring the intake of a recirculating system because the water has to be replenished and that water is usual at ambient temperature and would lower the input temperature by comingling with the return water.
  Regarding claim 11, Kim, as modified, discloses the hot water returning system of claim 10, wherein the processor (14) is configured to: estimate that there is no supply of the hot water in determining the status for use of hot water when the acquired temperature is more than a preheating stop reference temperature (C3, L 44-51).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762